Reasons for Allowance
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claims 1 3, and 5, there is no teaching, suggestion, or motivation for combination in the prior art to include lowering viscosity of the adhesive layer by heating the adhesive layer to a first temperature zone; electrically connecting the contact point of the electronic component to the electrode pad on the wiring substrate through the conductive elastic protrusion, under a state where the viscosity of the adhesive layer is lowered, by pressing the electronic component after the electronic component is positioned on the wiring substrate; and fixing the electronic component onto the wiring substrate by heating the adhesive layer to a second temperature zone higher than the first temperature zone to cure the adhesive layer.
The following is an examiner’s statement of reasons for allowance: for independent claims 11 and 13-14, there is no teaching, suggestion, or motivation for combination in the prior art to include  a conductive elastic protrusion that is formed on the contact point of the electronic component or the electrode pad of the wiring substrate and electrically connects the contact point to the electrode pad, wherein the electrode pad of the wiring substrate and the contact point of the electronic component are bonded with a conductive photosensitive thermosetting resin formed in a bonding region. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893